Mr. Justice Pigott :
I concur in the judgment of affirmance, but do not agree to all that is said in the foregoing opinion. The amended complaint which was offered is deficient in its allegation touching the extent, amount, and value of the property the destruction of which was threatened by the defendants; there is not enough stated to show that the threats, if executed, would cause irreparable damage. The court did not abuse its discretion in refusing to permit the proposed amended complaint to he filed, for it does not state facts sufficient to constitute a cause of action at law, — or, rather, it does not contain allegations which, if proved, would entitle the plaintiff to a legal remedy, — nor set forth matter sufficient in equity to require the interposition of the extraordinary remedy of injunction. My concurrence is upon the ground that the averments of the conrplaint and of the amended complaint with respect to the property do not show that the threatened injury *130thereto will work irreparable damage. Upon the other questions so clearly stated and ably discussed by Mr. Justice Milburn, I express no opinion, except in respect of the intimation that the amended complaint is open to a motion to make it certain, or more certain, as well as to a demurrer for want of substance. That it was obnoxious to a demurrer I am satisfied; but I am inclined to the view that, since Subdivision I of Section 680 of the Code of Civil Procedure provides for a demurrer on the ground that the complaint is ambiguous, unintelligible, or uncertain, a moton should not be entertained to make a complaint more certain. Where a demurrer lies for uncertainty, a motion ought not to be allowed for the same fault, unless the motion be considered as a demurrer; if so considered, it should be filed within the time that a demurrer for uncertainty might be filed. The statirte has prescribed attack by demurrer as the appropriate method of reaching the vice of uncertainty, and therefore a motion, as such, is not a remedy. Perhaps a motion may lie to make a complaint more definite; but for every fault mentioned in Section 680 which appears upon its face, demurrer seems to be the sole remedy, except where there is want of substance or lack of jurisdiction. This view is supported, it seems to me, by Section 685 of the Code, of Civil Procedure: “If no objection is taken, either by demurrer or answer, the defendant must be deemed to have waived the same, excepting only the objection to jurisdiction of the court, and the objection that-the complaint does not state facts sufficient to constitute a cause of action.”